 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11    ANTOINE JACKSON,                                Case No. 1:18-cv-01327-JDP
12                          Plaintiff,                ORDER VACATING ORDER REFERRING
                                                      CASE TO POST-SCREENING ADR
13             v.
14    LAURA MENNITT, and RN MCCOY,
15                          Defendants.               ECF No. 18

16

17            On August 26, 2019, I referred this case for ADR, with the caveat that the parties would
18   consult, and defendants would notify the court if ADR was unlikely to be productive. ECF No.
19   18. On September 23, 2019, defendants filed a request to opt out of ADR at this time. ECF No.
20   23. For good cause shown, defendant’s request is granted and the order referring this case to
21   post-screening ADR, ECF No. 18, is hereby vacated.
22   IT IS SO ORDERED.
23

24   Dated:         October 9, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27   No. 204
28

                                                       1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     2
